Case 5:17-cv-00063-NKM-JCH Document 157 Filed 05/06/19 Page 1 of 1 Pageid#: 5221



                                                                                             5/6/2019
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA                             S/J.Vasquez
                                      HARRISONBURG DIVISION



    TERRY A. RIGGLEMAN,                               CASE NO. 5:17-cv-00063

                                     Plaintiff,
                          v.                           ORDER

    HAROLD CLARKE, ET AL.,
                                                      SENIOR JUDGE NORMAN K. MOON
                                     Defendants.


         In accordance with the April 25, 2019 Memorandum Opinion (dkt. 141) and Order (dkt.

  142) dismissing with prejudice Plaintiff Terry A. Riggleman’s claims against Defendants for

  monetary damages in their individual capacities and directing that Plaintiff’s equitable claims for

  injunctive relief and related declaratory judgment proceed before the Court,

         It is therefore ORDERED that Plaintiff’s demand for a jury trial (dkt. 1) is STRICKEN

  and Defendants’ demand for a jury trial (dkt. 29) is STRICKEN. Plaintiff’s equitable claims will

  proceed before the Court.

         The Clerk of the Court is directed to send copies of this Order to all counsel of record.

         ENTERED this _____
                        6th day of May, 2019.
